DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al. (US 2019/0034922 A1) hereinafter Castinado, in view of Bast (US 2021/0019760 A1) hereinafter Bast. 
As to claim 1, Castinado discloses a system for tracking creation and modification of digital records using consensus-driven semi-private blockchain (Para. 45; 47), comprising: a first plurality of nodes comprising a blockchain (Fig. 1-2, Para. 17, “the distributed ledger exists on the computing systems of a plurality of ; 
a second plurality of intermediate nodes comprising a semi-private blockchain and communicating with the first plurality of nodes (Fig. 1-2, Para. 27, “individual nodes as depicted herein may represent a plurality of nodes (e.g. the first entity node 110 may represent multiple nodes under control of the first entity). Typically, a blockchain 170 is distributed amongst the first entity nodes 110 and the second entity nodes 120, where the blockchain is private or semi-private”. Para. 32, “FIG. 2 is a block diagram illustrating the first entity node 110, the second entity node 120, the third party computing system 130, and the user device 160”. Thus, the second entity node includes a second plurality of intermediate nodes comprising a semi-private blockchain.), wherein one or more nodes of the intermediate nodes host a server software (Para. 36, “The user application 246 may comprise the software necessary for the user 170 to send resource transfer requests to the system and/or gain access to the data records for which the user 170 is authorized.”); 
a plurality of user devices, wherein each user device comprises a blockchain client and communicates with one or more nodes of the intermediate nodes to ingest first data into the one or more nodes of the intermediate of nodes (Para. 32, “FIG. 2 is a block diagram illustrating the first entity node 110, the second entity node 120, the third party computing system 130, and the user device 160”. Para. 36, The user interface 256 may comprise various devices, i.e. a plurality of user ; and 
one or more third-party authorities communicating with the one or more nodes of the intermediate nodes (Fig. 1-2, Para. 32, “FIG. 2 is a block diagram illustrating the first entity node 110, the second entity node 120, the third party computing system 130, and the user device 160”. Para. 30, “the first entity node 110 and the second entity node 120 may further be in operative communication with a third party computing system 130 over the network 180. The third party computing system 130 may be owned and operated by a third party that wishes to access at least a portion of the data records 140 within the blockchain 170. For example, the third party may be a govermnent or regulatory body that requires access to data records 140 on the blockchain 170 that involve the first entity, where the first entity may be a financial institution.”. Thus, one or more third-party authorities communicating with second entity such as the one or more nodes of the intermediate nodes.).
 does not explicitly disclose a first plurality of nodes comprising a public blockchain.
However in the same field of endeavor, Bast discloses a first plurality of nodes comprising a public blockchain (Para. 57, “The blockchain used for the present invention may be a public blockchain where any party can set up a network data processing system or a network data storage system and participate in maintaining and governing the packaged food production data hash tree.”. Thus, a first plurality of nodes comprising a public blockchain.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Castinado such that the plurality of nodes of public blockchain can be used as the first entity of Castinado as disclosed by Bast. The second entity of Castinado can be communicated with the nodes of Bast to validate the transaction before writing to the blockchain. Thus, as combined, rendering obvious “a first plurality of nodes comprising a public blockchain” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to ensure efficient and secure verification of the contents as suggested by Bast (Para. 0044).



wherein the blockchain client inscribes the first data, forming first inscribed data, before ingesting the first inscribed data into the one or more nodes of the intermediate nodes (Fig. 2, Para. 28, “The user 170, through the user device 160, may log onto the first entity node 110 to upload a request for the resource transfer. Once a pending data record 150 is validated to become a data record 140 as described above, the resources are transferred in real time or near real time to the account of the recipient, and thus become available for use by the recipient in real time or near real time”. Para. 36, “The user application 246 may comprise the software necessary for the user 170 to send resource transfer requests to the system and/or gain access to the data records for which the user 170 is authorized.”. Thus, the blockchain client inscribes the first data, forming first inscribed data, before ingesting the first inscribed data into the one or more nodes of the intermediate nodes).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado disclose wherein the intermediate nodes inscribe the first inscribed data ingested from the plurality of user devices, forming second inscribed data, and ingest the second inscribed data into the one or more first plurality of nodes (Fig. 2, Para. 35, “The second entity node 120 may, through the blockchain application 241, detect that a pending data record has been generated by the first entity node 110. The second entity node 120 may further detect that the pending data record has been validated by the threshold number of first entity nodes 110. The second entity node 120 may then validate the pending data record using the .

As to claim 7, the claim is rejected for the same reasons as claim 4 above. In addition, Castinado disclose wherein the intermediate nodes ingest the second inscribed data into the one or more first plurality of nodes after a predetermined time (Para. 35, “The second entity node 120 may, through the blockchain application 241, detect that a pending data record has been generated by the first entity node 110. The second entity node 120 may further detect that the pending data record has been validated by the threshold number of first entity nodes 110. The second entity node 120 may then validate the pending data record using the threshold number of second entity nodes 120”. Para. 48, “the system may allow for immediate reconciliation of payment transactions for a selected time frame. In some embodiments, the system may allow for unconfirmed position analysis to estimate the value payment types are holding at certain intervals or in various accounts.”. Thus, the intermediate nodes ingest the second inscribed data into the one or more first plurality of nodes after a predetermined time.).


wherein the each user device is randomly connected to one intermediate node (Para. 26, “The operating environment may include a first entity node 110 in operative communication with a second entity node 120 over a network 180. The first entity node 110 may further be in operative communication with a user device 160 over the network 180.”. Thus, the each user device is randomly connected to one intermediate node.). 

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado disclose wherein the first data comprises blockchain-like data structure, the data structure comprises at least one of a timestamp, a hash of a previous first data block, a hash of a parent public blockchain data block, and one or more transactions (Para. 22, “Nodes may write a "block" to the blockchain, where the block may comprise data and metadata, including a reference to the previous "block" in the chain. In some embodiments, a "data record" may be a block on the blockchain. By linking blocks in this way, the blockchain creates a durable history of all relevant records of data and transactions between entities. In some embodiments, the data may relate to a financial transaction. In some embodiments, the data may be files or records belonging to an individual or entity. In some embodiments, the block may further comprise a time stamp and a pointer to the previous block in the chain, where the pointer may be a fix-length hash generated by a hash algorithm.” .Thus, the first data comprises blockchain-like data structure, the data structure comprises at least one .

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of Li (US 2019/0342422 A1) hereinafter Li.
As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Castinado and Bast do not explicitly disclose wherein the blockchain client is offline.
However in the same field of endeavor, Li discloses wherein the blockchain client is offline (Para. 59, “a server in the first blockchain node is possibly offline (in other words, the server cannot perform service processing) because of a running fault, a program restart, etc. If the registration center sends an address of the offline server to the client, and the client exactly selects the address of the offline server during server selection, the client possibly cannot send the service request to the first blockchain node, and the first blockchain node cannot process the service request.”. Thus, the blockchain client is offline). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Li into the combined method of Castinado and Bast to include the blockchain client as offline as disclosed by Li. One of the ordinary skill in the art would have motivated to make this modification in order to ensure that the server is running online and continues to manage an address of the server as suggested by Li (Para. 0060).
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of WU et al. (US 2020/0396060 A1) hereinafter WU.
As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Castinado and Bast do not explicitly disclose wherein the intermediate nodes register the second inscribed data with one or more third-party authorities.
However in the same field of endeavor, WU discloses wherein the intermediate nodes register the second inscribed data with one or more third-party authorities (Para. 164, “The third-party server is used as a control plane node in the blockchain network, and is configured to perform consensus calculation on to-be -registered transaction data; and the third-party server may also be used as a data plane node in the blockchain network, and is configured to store the registered transaction data.”. Thus, the intermediate nodes register the second inscribed data with one or more third-party authorities.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WU into the combined method of Castinado and Bast to include the registering process with the third party authority as disclosed by WU. One of the ordinary skill in the art would have motivated to make this modification in order to perform consensus calculation on transaction data requested to be registered as suggested by WU (Para. 0152).


wherein the intermediate nodes register the second inscribed data with one or more third-party authorities after a predetermined time.
However in the same field of endeavor, WU discloses wherein the intermediate nodes register the second inscribed data with one or more third-party authorities after a predetermined time (Para. 177, “Each time a new control plane node is registered, when subsequently the transaction data is requested to be registered, the new control plane node may perform consensus calculation on the transaction data requested to be registered. Each time a new data plane node is registered, stored transaction data is written into the new data plane node, to ensure synchronization of transaction data stored in each data plane node in the blockchain network”. Thus, the intermediate nodes register the second inscribed data with one or more third-party authorities after a predetermined time).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WU into the combined method of Castinado and Bast to include the registering process with the third party authority as disclosed by WU. One of the ordinary skill in the art would have motivated to make this modification in order to perform consensus calculation on transaction data requested to be registered as suggested by WU (Para. 0152).


s 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of Ronda et al. (US 2017/0250972 A1) hereinafter Ronda.
As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado and Bast do not explicitly disclose wherein the each user device comprises a cryptographic device certificate.
However in the same field of endeavor, Ronda discloses wherein the each user device comprises a cryptographic device certificate (Para. 204, “identity attributes are data that relates to a user that is in the possession of a third party, may have been verified by the third party, and which can be attested to by the third party.”. Para. 494, “the user agent server may be provisioned with a certificate based on a cryptographic key pair (e.g., X.509 certificate), using one or more IdP servers or GIdP servers configured to perform the role of X.509 certificate authorities”. Thus, the each user device comprises a cryptographic device certificate.). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ronda into the combined method of Castinado and Bast by including a cryptographic device certificate in order to verify the user as disclosed by Ronda. One of the ordinary skill in the art would have motivated to make this modification in order to provide access control to the ledgers by the respective auditors as suggested by Ronda (Para. 521).

wherein the first data further comprises a cryptographic user certificate.
However in the same field of endeavor, Ronda discloses wherein the first data further comprises a cryptographic user certificate (Para. 204, “identity attributes are data that relates to a user that is in the possession of a third party, may have been verified by the third party, and which can be attested to by the third party.”. Para. 521, “Cryptographic certificates and key pairs may be generated and registered to provide access control to those ledgers by the respective auditors.”. Thus, the first data further comprises a cryptographic user certificate.). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ronda into the combined method of Castinado and Bast by including a cryptographic user certificate in order to verify the user as disclosed by Ronda. One of the ordinary skill in the art would have motivated to make this modification in order to provide access control to the ledgers by the respective auditors as suggested by Ronda (Para. 521).

As to claim 12, the claim is rejected for the same reasons as claim 11 above. . In addition, Castinado and Bast do not explicitly disclose wherein a block hash is created based on the hash of a previous first data block, the hash of a parent public blockchain data block, the one or more transactions, the cryptographic user certificate, and a cryptographic device certificate.
 wherein a block hash is created based on the hash of a previous first data block, the hash of a parent public blockchain data block, the one or more transactions, the cryptographic user certificate, and a cryptographic device certificate (Para. 47, “The step of appending a food data transaction to the food production data hash tree may comprise the step of creating a hash value of the received food data transactions, optionally of the received food data transaction in conjunction with a time stamp of the time of receipt by the network processing system or a unique identifier of the network processing system or in conjunction with both. The step of appending a food data transaction to the food production data hash tree may comprise the step of creating a hash value of the received food data transactions and storing the hash value of the received food data transaction together with a time stamp of the time of receipt by the network processing system in a local storage device associated with the network data processing system.”. Para. 56, “The one or more network data processing means may govern and agree by consensus on the updates to the records in the packaged food production data hash tree. Every record in the distributed packaged food production data hash tree may have a timestamp and unique cryptographic signature, thus making the ledger an auditable history of all food data transactions in the network.”. Thus, a block hash is created based on the hash of a previous first data block, the hash of a parent public blockchain data block, the one or more transactions, the cryptographic user certificate, and a cryptographic device certificate.).

.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of Kelly (US 2019/0334726 A1) hereinafter Kelly.
As to claim 13, the claim is rejected for the same reasons as claim 10 above. In addition, Castinado and Bast do not explicitly disclose wherein the parent public blockchain data block is a most recent consensus public blockchain data block.
However in the same field of endeavor, Kelly discloses wherein the parent public blockchain data block is a most recent consensus public blockchain data block (Para. 127, “the transaction set may refer to a set of one or more confirmed transactions specified in a parent block in the blockchain. The parent block may pertain to a latest confirmed or committed block of the blockchain. Further, a confirmed transaction may refer to a transaction that has been committed to the blockchain through a committing of a block to the blockchain in which the transaction is enclosed.”. Thus, the parent public blockchain data block is a most recent consensus public blockchain data block.).

.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of Gupta et al. (US 2019/0312831 A1) hereinafter Gupta.
As to claim 14, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado and Bast do not explicitly disclose wherein the intermediate node is a hosted server.
However in the same field of endeavor, Gupta discloses wherein the intermediate node is a hosted server (Para. 46, “the computing node 600 may be a host server of an electronic messaging platform such as an email server, a messaging server, a cloud platform, and the like.”. Thus, the intermediate node is a hosted server.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gupta into the combined method of Castinado and Bast by including the hosted server as the intermediate node as disclosed by Gupta. One of the ordinary skill in the art would have motivated to make this modification in order to communicate each other by sending messages using the host server as suggested by Gupta (Para. 46).
15 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of Winklevoss et al. (US 10,158,480 B1) hereinafter Winklevoss.
As to claim 15, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado and Bast do not explicitly disclose wherein the blockchain client comprises a software library.
However in the same field of endeavor, Winklevoss discloses wherein the blockchain client comprises a software library (Col. 9 line 7-13, “one or more software modules, such as a device authentication module 134, and/or software libraries may be provided for download and/or installation on one or more devices, such as user devices and/or autonomous devices, to enable such devices to take advantage of the identity verification and/or transaction authorization and/or execution systems and methods of the present invention.”. Thus, the blockchain client comprises a software library.). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Winklevoss into the combined method of Castinado and Bast by including the software libraries for download or installation on one or more devices as disclosed by Winklevoss. One of the ordinary skill in the art would have motivated to take advantage of the identity verification and transaction authorization as suggested by Winklevoss (Col. 9 line 10-12).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of Lindemann (US 2019/0164156 A1) hereinafter Lindemann.
As to claim 16, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado and Bast do not explicitly disclose wherein the blockchain client comprises a dedicated hardware.
However in the same field of endeavor, Lindemann discloses wherein the blockchain client comprises a dedicated hardware (Para. 593, “TrustedUI or other dedicated user verification hardware such as Fingerprint sensors may be used to meet the need for physical user interaction.”. Thus, the blockchain client comprises a dedicated hardware.). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lindemann into the combined method of Castinado and Bast by including a dedicated hardware as disclosed by Lindemann. One of the ordinary skill in the art would have motivated to make this modification in order to meet the need for physical user interaction as suggested by Lindemann (Para. 593).





s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of Ma (US 2018/0285996 A1) hereinafter Ma.
As to claim 17, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado and Bast do not explicitly disclose wherein the each user device is an integrated circuit integrated in a digital camera.
However in the same field of endeavor, Ma discloses wherein the each user device is an integrated circuit integrated in a digital camera (Para. 45, “The term "electronic device" as used herein is a type of computer comprising circuitry and configured to generally perform functions such as recording audio, photos, videos and handwritten notes; displaying or reproducing audio, photos, videos and handwritten notes; storing, retrieving, or manipulation of electronic data; providing electrical communications and network connectivity; or any other similar function. Non-limiting examples of electronic devices include: personal computers (PCs), workstations, laptops, tablet PCs including the iPad, cell phones including iOS phones made by Apple Inc., Android OS phones, Microsoft OS phones, Blackberry phones, digital music players, digital notepads, digital pens or any electronic device capable of running computer software and displaying information to a user, memory cards, other memory storage devices, digital cameras, external battery packs, external charging devices, and the like.”. Thus, the each user device is an integrated circuit integrated in a digital camera.).



As to claim 18, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado and Bast do not explicitly disclose wherein the each user device is an SD card in a digital camera.
However in the same field of endeavor, Ma discloses wherein the each user device is an SD card in a digital camera (Para. 45, “The term "electronic device" as used herein is a type of computer comprising circuitry and configured to generally perform functions such as recording audio, photos, videos and handwritten notes; displaying or reproducing audio, photos, videos and handwritten notes; storing, retrieving, or manipulation of electronic data; providing electrical communications and network connectivity; or any other similar function. Non-limiting examples of electronic devices include: personal computers (PCs), workstations, laptops, tablet PCs including the iPad, cell phones including iOS phones made by Apple Inc., Android OS phones, Microsoft OS phones, Blackberry phones, digital music players, digital notepads, digital pens or any electronic device capable of running computer software and displaying information to a user, memory cards, other memory storage devices, digital cameras, .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ma into the combined method of Castinado and Bast by including a circuit integrated in a digital camera as the user device as disclosed by Ma. One of the ordinary skill in the art would have motivated to make this modification in order to track of information as suggested by Ma (Para. 17).
 
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of NAKAMURA (US 2020/0267133 A1) hereinafter NAKAMURA.
As to claim 19, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado and Bast do not explicitly disclose wherein the one or more third-party authorities is the U.S. Copyright Office.
However in the same field of endeavor, NAKAMURA discloses wherein the one or more third-party authorities is the U.S. Copyright Office (Para. 141, “one of the user terminal 100-1 and the user terminal 100-2, for example, the user terminal 100-1, may be a web server for allowing a third party to browse webpages, and such a contract may be a contract that pertains to a copyright and is concluded before allowing the user of the user terminal 100-2 to download a certain program.”. Thus, the one or more third-party authorities is the U.S. Copyright Office.). 

.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado and Bast as applied above and further in view of Thomas et al. (US 2016/0342988 A1) hereinafter Thomas.
As to claim 20, the claim is rejected for the same reasons as claim 1 above. In addition, Castinado and Bast do not explicitly disclose wherein the one or more third-party authorities is a notary office.
However in the same field of endeavor, Thomas discloses wherein the one or more third-party authorities is a notary office (Para. 37, “The specified third party may be, for example, one of the intermediaries or resource tracking systems in the transfer chain, a third-party notary, or some other suitable party.”. Thus, the one or more third-party authorities is a notary office.). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thomas into the combined method of Castinado and Bast by including a notary office as the third party authority as disclosed by Thomas. One of the ordinary skill in the art would have .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasper (US 9,875,510 B1) teaches consensus system for tracking peer-to-peer digital records.
Madisetti et al. (US 10,102,265 B1) teaches blockchain scalability for fast and low-cost payment and transaction processing.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.



/M.S.B./Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167